Citation Nr: 1820888	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  07-36 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1959 to March 1964 and from June 1964 to January 1971.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified before a Decision Review Officer in April 2012.  A transcript of that hearing is associated with the claims file.  

The Board later denied the claim in January 2017.  In November 2017, the United States Court of Appeals for Veterans Claims (Court) granted a joint motion for partial remand (JMPR) vacating that part of the January 2017 Board decision denying the claim for service connection for hypertension and remanding it for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran served in the Republic of Vietnam and is therefore presumed to have been exposed to herbicide agents (Agent Orange).  Hypertension is not presently listed a disease that is presumed to be related to exposure to herbicide agents.  See 38 C.F.R. §§ 3.307, 3.309(e).  However, the parties agreed that the Veteran's presumed exposure to herbicide agents necessitated that VA consider the question of whether the Veteran's hypertension was caused by his exposure to herbicide agents.   

The NAS has placed hypertension in the category of "limited or suggestive evidence of an association" with exposure to herbicides.  See e.g., Health Effects Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540, 32,549 (June 8, 2010) ("In Update 2006, NAS concluded that there was 'limited or suggestive evidence of an association between exposure to the compounds of interest and hypertension.'"); Health Outcomes Not Associated With Exposure to Certain Herbicide Agents; Veterans and Agent Orange: Update 2008, 75 Fed. Reg. 81,332, 81,333 (December 27, 2010) (NAS, in 2008, categorized certain health outcomes, including hypertension, to have "limited or suggestive evidence of an association.'  This category is defined to mean that evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence.").  This was reiterated again in Update 2010.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012).  

VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  Id., at 83.  In this case, the first two elements of McLendon are met because the Veteran has hypertension and was exposed to herbicides.  The NAS documents that were published in the Federal Register meet the low threshold needed to trigger VA's duty to provide a VA examination for hypertension.  

In light of the JMPR, the Board finds that another VA examination is necessary and the AOJ should obtain a medical opinion as to whether service connection is warranted on a direct basis to include herbicide exposure.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file the relevant portions of the following documents:

(a)  Institute of Medicine of the National Academies, Veterans and Agent Orange: Update 2010 694 (2011) 

(b)  Determinations Concerning Illnesses Discussed in National Academy of Science Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924 (Aug. 10, 2012)

(c)  Health Effects not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540, 32, 549 (June 8, 2010)

(d)  Health Outcomes not Associated with Exposure to Certain Herbicide Agents and Agent Orange: Update 2008, 75 Fed. Reg. 81,332, 81,333 (Dec. 27, 2010) 

(e)  National Academies of Science, Institute of Medicine, Veterans and Agent Orange: Update 2006 (2007)

2.  After completion of the above to the extent possible, forward the Veteran's claim file, including a copy of this remand, to an appropriate medical professional.  Although review of the entire claims file is required, the examiner should particularly consider the previous VA examinations and the documents mentioned in parts 1(a) to 1(e) above, as well as any other medical literature the medical professional considers pertinent.

Following a review of the above, the medical professional should address the following:

(a)  Opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by his exposure to herbicide.  It is not sufficient to conclude that the Veteran's hypertension is not directly caused by herbicide exposure by stating that hypertension is not a disease that is presumptively linked with herbicide exposure in 38 C.F.R. § 3.309 (e).

(b)  Provide the medical basis and rationale for the examiner's opinion.  The examiner should also address any symptoms or factors not present that would make a causal connection more or less likely.  Discussion and application of medical literature or studies to the facts of the Veteran's case should also be considered.

(c)  Explain whether the examiner's conclusions in part (a) are in accord with the literature referenced in parts 1(a) - 1(e) above and why.  If the examiner relies on more recent or, in the examiner's opinion, better medical authority, identify that authority specifically. 

If the examiner determines that an opinion cannot be rendered without result to mere speculation then it should be clear in the examiner's remarks whether it cannot be determined from current medical authority or if an opinion could be rendered if additional facts were known.  If additional facts are needed, the examiner shall state what facts, if known, would impact his or her ability to render an opinion and how.  Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

3.  After completion of the above, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

